Citation Nr: 0916618	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-33 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from October 1955 to September 
1959.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that denied entitlement to service connection for 
a right ear condition and a degenerative back condition.  

Jurisdiction of the claims file was later transferred to the 
RO in Los Angeles, California.

In a January 2009 Board decision, service connection for a 
right ear condition was denied.  The issue of service 
connection for a claimed back condition was remanded by the 
Board to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDING OF FACT

In correspondence received at the RO in January 2009, and 
prior to promulgation of a decision on the merits, the 
Veteran requested to withdraw his appeal as to the issue of 
entitlement to service connection for a back condition.  


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive 
appeal have been met; and as such, the Board does not 
currently have appellate jurisdiction to decide the issue of 
entitlement to service connection for a back condition.  
38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.200, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  
See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204.

In a December 2003 rating decision, the RO denied the 
Veteran's claim of service connection for a back condition.  
The Veteran appealed that determination.  

In written correspondence received at the RO in January 2009, 
before the Board issued a decision on the merits of the 
appeal, the Veteran indicated his request to withdraw his 
appeal.  Thus, in effect, the Veteran withdrew his 
substantive appeal pursuant to 38 C.F.R. § 20.204(b).

Accordingly, there is no justiciable case or controversy 
currently before the Board as contemplated by 38 U.S.C.A. §§ 
7102, 7104, 7107 and 38 C.F.R. § 19.4.  In the absence of any 
justiciable question, the appeal must be dismissed.








ORDER


The appeal is dismissed.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


